

115 HRES 85 IH: Expressing the commitment of the House of Representatives to continue to support pledges made by the United States in the Paris Agreement.
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 85IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Krishnamoorthi (for himself, Mr. Smith of Washington, Mr. Polis, Ms. Lee, Mr. Cartwright, Mr. Langevin, Mr. Serrano, Ms. Wasserman Schultz, Mr. Garamendi, Mr. Kind, Mr. Schiff, Mr. Soto, Mr. Hastings, Mr. Delaney, Ms. Shea-Porter, Mr. Cárdenas, Ms. McCollum, Ms. Pingree, Ms. Matsui, Mr. Blumenauer, Ms. Bonamici, Mr. Welch, Mr. Quigley, Ms. Hanabusa, Mr. Grijalva, Ms. Norton, Mr. Meeks, Ms. Lofgren, Ms. Titus, Mr. Tonko, and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the commitment of the House of Representatives to continue to support pledges made by
			 the United States in the Paris Agreement.
	
 Whereas the year 2016 was the hottest year in the modern temperature record; Whereas there is increasing consensus among scientists and economists that there will be serious economic consequences if we fail to reduce global carbon emissions quickly;
 Whereas a rising temperature due to a changing climate will irreversibly damage the global economy; Whereas if left unaddressed, the consequences of a rising global temperature will have the potential to adversely impact all Americans, hitting vulnerable populations hardest, hurting working families, and harming productivity in middle class job sectors such as construction, agriculture, and tourism, among others;
 Whereas there has been an increase in extreme weather events across the United States which have affected supply chains, consumer behaviors, and local economies;
 Whereas the Paris Agreement provides a pathway forward to limit temperature rise to well below 2 degrees Celsius;
 Whereas the Paris Agreement sends a powerful signal to the world that climate change is an immediate problem facing the planet in the 21st century;
 Whereas if the United States withdraws from the Paris Agreement, the United States will face an international diplomatic backlash; and
 Whereas if the United States withdraws from the Paris Agreement, the United States will cede leadership on climate change and renewable energy issues to China: Now, therefore, be it
	
 That the House of Representatives commits to— (1)work with our allies that signed the Paris Agreement; and
 (2)take meaningful action to ensure that the President of United States does not issue an Executive order to withdraw from the Paris Agreement.
			